DETAILED ACTION
This is the first Office Action on the merits based on the 16/812,617 application filed on 03/09/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 and 03/09/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claim limitation “detection unit” present in claims 1-5 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “unit” for performing the claimed function;
b) The term “unit” is modified by the functional language “to detect a load received from training person’s feet standing”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “detection unit” present in claims 1-5, this limitation is taken to describe load sensors. (Page 6 Lines 14-15)
 
 

The claim limitation “calculation unit” present in claims 1-5 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “unit” for performing the claimed function;
b) The term “unit” is modified by the functional language “to calculate a load’s center of gravity of the training person’s feet”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “calculation unit” present in claims 1-5, there are no definitive examples given in the specification of “calculation unit”. 

The claim limitation “setting unit” present in claims 1-5 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “unit” for performing the claimed function;
b) The term “unit” is modified by the functional language “to set a stable unit”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “setting unit” present in claims 1-5, there are no definitive examples given in the specification of “setting unit”. The Office will interpret the setting unit to be a program due to the function of the setting unit.

The claim limitation “control unit” present in claims 1-5 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “unit” for performing the claimed function;
b) The term “unit” is modified by the functional language “to perform safety control for ensuring safety during a training attempt”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
control unit” present in claims 1-5, this limitation is taken to describe one or more processors. (Page 8 Lines 12-13)

 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US Patent No. 10159872).


    PNG
    media_image1.png
    631
    589
    media_image1.png
    Greyscale

Regarding claim 1, Sasaki discloses a balance training system (Balance training device 1; Figure 1) comprising: a moving carriage (Two-wheel vehicle 2; Figure 1) configured to be able to move on a moving surface (Bottom surface of Vehicle 2 as shown in Figure 1) by driving a driving unit (Motors 26 and 27; Figures 1); a detection unit (The posture angle sensor and lean angle sensor 22 measures the difference in center of gravity of the user by measuring the angle changes caused by shifting load of the user on the step cover; Col. 6 Lines 64-67; Col. 7 Lines 1-6 “The posture angle sensor 21 detects a posture angle of the inverted two-wheel vehicle 2 in the back and forth direction (an angle around a pitch axis) that changes when the trainee exerts the load on the step cover 11 in the back and forth direction of the inverted two-wheel vehicle 2. The posture angle sensor 21 generates a posture angle signal indicating the detected posture angle and outputs the posture angle signal to the microcomputer 23. Hereinafter, the angle around the pitch axis of the inverted two-wheel vehicle 2 will also be referred to as a "pitch angle".”; Col. 7 Lines 7-18 “The lean angle sensor 22 detects a tilt angle of the step cover 11 in the right and left direction (an angle around a roll axis) as a lean angle, generates a lean angle signal indicating the lean angle, and outputs the lean angle signal to the microcomputer 23. Note that as described above, as the step cover 11 and the handlebar 10 are linked by the link mechanism, the tilt angle detected by the lean angle sensor 22 corresponds to a tilt angle of the handlebar 10 in the right and left direction thereof. Both of the posture angle detected by the posture angle sensor 21 and the lean angle detected by the lean angle sensor 22 may be referred to herein as "posture angle."”) configured to detect a load received from training person’s feet standing on the moving carriage; a calculation unit (Microcomputer 23; Figure 1; The microcomputer is used to control the motors of the moving carriage through program and sensory data given to it; Col. 7 Lines 19-33 “As described above, the microcomputer 23 is an ECU (Electronic Control Unit) that controls the motors 26 and 27 to maintain the inverted state of the inverted two-wheel vehicle 2. The microcomputer 23 includes a CPU and a storage unit and executes processing as the microcomputer 23 according to this exemplary embodiment by executing a program stored in the storage unit. That is, the program stored in the storage unit of the microcomputer 23 includes codes for causing the CPU to execute the processing in the microcomputer 23 according to the exemplary embodiment. Note that the storage unit is configured to include a storage device that can store, for example, this program and various information items used for the processing by the CPU. At least one arbitrary storage device such as a memory, a hard disk, and the like may be used as the storage device.”) configured to calculate a load’s center of gravity of the training person’s feet on a boarding surface (Step Cover 11; Figure 1) from the load detected by the detection unit (The posture angle sensor and lean angle sensor 22 measures the difference in center of gravity of the user by measuring the angle changes caused by shifting load of the user on the step cover; Col. 6 Lines 64-67; Col. 7 Lines 1-6 “The posture angle sensor 21 detects a posture angle of the inverted two-wheel vehicle 2 in the back and forth direction (an angle around a pitch axis) that changes when the trainee exerts the load on the step cover 11 in the back and forth direction of the inverted two-wheel vehicle 2. The posture angle sensor 21 generates a posture angle signal indicating the detected posture angle and outputs the posture angle signal to the microcomputer 23. Hereinafter, the angle around the pitch axis of the inverted two-wheel vehicle 2 will also be referred to as a "pitch angle".”; Col. 7 Lines 7-18 “The lean angle sensor 22 detects a tilt angle of the step cover 11 in the right and left direction (an angle around a roll axis) as a lean angle, generates a lean angle signal indicating the lean angle, and outputs the lean angle signal to the microcomputer 23. Note that as described above, as the step cover 11 and the handlebar 10 are linked by the link mechanism, the tilt angle detected by the lean angle sensor 22 corresponds to a tilt angle of the handlebar 10 in the right and left direction thereof. Both of the posture angle detected by the posture angle sensor 21 and the lean angle detected by the lean angle sensor 22 may be referred to herein as "posture angle."”); a setting unit configured to set a stable range, the stable range being a range of the load’s center of gravity (The programs have settings that are able to set stable ranges that can be measured/maintained using the microcontroller and That is, the program stored in the storage unit of the microcomputer 23 includes codes for causing the CPU to execute the processing in the microcomputer 23 according to the exemplary embodiment. Note that the storage unit is configured to include a storage device that can store, for example, this program and various information items used for the processing by the CPU. At least one arbitrary storage device such as a memory, a hard disk, and the like may be used as the storage device.”), and the training person (See Figure 1 above) is assumed to maintain upright on the boarding surface in the range (The user is trying to keep a stable upright position to control the vehicles movements; Col. 2 Lines 20-26 “In this way, when the inverted two-wheel vehicle moves to the direction the occupant is not good at shifting his/her center of gravity, it is possible to suppress the inverted two-wheel vehicle from moving further in the direction. That is, according to this exemplary aspect, it is possible to easily continue training within a particular range of movement.”); and a control unit (Control device 30; Figure 1; Controller containing a CPU) configured to perform safety control for ensuring safety during a training attempt for driving the driving unit to move the moving carriage when the control unit determines that the load’s center of gravity has fallen outside the stable range based on a result of the calculation by the calculation unit or when the control unit predicts that the loads center of gravity is going to fall outside the stable range based on the result of the calculation by the calculation unit. (The control device 30 and microcomputer 24 are connected through radio communication to begin programs that are stored in the storage unit that causes the computer to execute the detection of the changes of the user’s load by detecting the posture/center of gravity of the trainer and to convert the posture angle into a controlled amount of movement using a setting selected from the program When a distance between the position of the inverted two-wheel vehicle obtained by the position determining unit and the reference position is greater than or equal to a threshold, the control unit suppresses the control to forcibly move the inverted two-wheel vehicle in a direction from the reference position to the position of the inverted two-wheel vehicle.”; The safety control is equivalent to the control of the movement of the moving carriage by detection of the shift amount of the center of gravity of a user allowing for a safe path to be taken for a user with balance issues) 

Regarding claim 2, Sasaki discloses the setting unit is configured to set the stable range based on the load's center of gravity calculated by the calculation unit in a calibration work performed by the training person prior to the training attempt.  (The computing system allows for predetermined values to be set for the stable range as read below Col. 8 Lines 41-56 “On the other hand, in the challenge mode, the microcomputer 23 controls the inverted two-wheel vehicle 2 so that the inverted two-wheel vehicle forcibly moves in an arbitrary direction independent of the posture of the inverted two-wheel vehicle 2. The microcomputer 23 changes at least one of the posture angle indicated by the posture angle signal from the posture angle sensor 21 and the lean angle indicated by the lean angle signal from the lean angle sensor 22 by adding an offset value(s) (a parameter(s) specified independently from the posture of the inverted two-wheel vehicle 2) generated by a random number and controls the inverted two-wheel vehicle 2 according to (a control signal indicating) the changed posture angle and/or the changed lean angle. Note that the offset value is not limited to a value generated by a random number and may instead be values of a predetermined pattern.”)

Regarding claim 253, Sasaki discloses the control unit is configured to perform deceleration control for gradually decreasing a moving speed of the moving carriage as the safety control.  (The user is able to accelerate and decelerate form a starting position as the moving vehicle is able to displace it from one position to another and is able to slow to a halt)

Regarding claim 254, Sasaki discloses 30the control unit is configured to perform limit speed control for limiting a moving speed of the moving carriage to less than or equal to a preset limit speed as the safety control.  (The control system is able to set predetermined limit speeds for the vehicle by setting offset limits for the angle/tilt controls of the device allowing for different speeds of the vehicle)

Regarding claim 6, Sasaki discloses a balance training system (Balance training device 1; Figure 1) comprising:  5a moving carriage (Two-wheel vehicle 2; Figure 1) configured to be able to move on a moving surface (Bottom surface of Vehicle 2 as shown in Figure 1) by driving a driving unit (Motors 26 and 27; Figure 1); a sensor (The posture angle sensor and lean angle sensor 22 measures the difference in center of gravity of the user by measuring the angle changes caused by shifting load of the user on the step cover; Col. 6 Lines 64-67; Col. 7 Lines 1-6 “The posture angle sensor 21 detects a posture angle of the inverted two-wheel vehicle 2 in the back and forth direction (an angle around a pitch axis) that changes when the trainee exerts the load on the step cover 11 in the back and forth direction of the inverted two-wheel vehicle 2. The posture angle sensor 21 generates a posture angle signal indicating the detected posture angle and outputs the posture angle signal to the microcomputer 23. Hereinafter, the angle around the pitch axis of the inverted two-wheel vehicle 2 will also be referred to as a "pitch angle".”; Col. 7 Lines 7-18 “The lean angle sensor 22 detects a tilt angle of the step cover 11 in the right and left direction (an angle around a roll axis) as a lean angle, generates a lean angle signal indicating the lean angle, and outputs the lean angle signal to the microcomputer 23. Note that as described above, as the step cover 11 and the handlebar 10 are linked by the link mechanism, the tilt angle detected by the lean angle sensor 22 corresponds to a tilt angle of the handlebar 10 in the right and left direction thereof. Both of the posture angle detected by the posture angle sensor 21 and the lean angle detected by the lean angle sensor 22 may be referred to herein as "posture angle."”) configured to detect a load received from training person's feet standing on the moving carriage; and a processor (Microcomputer 23; Figure 1; The microcomputer is used to control the motors of the moving carriage through program and sensory data given to it; Col. 7 Lines 19-33 “As described above, the microcomputer 23 is an ECU (Electronic Control Unit) that controls the motors 26 and 27 to maintain the inverted state of the inverted two-wheel vehicle 2. The microcomputer 23 includes a CPU and a storage unit and executes processing as the microcomputer 23 according to this exemplary embodiment by executing a program stored in the storage unit. That is, the program stored in the storage unit of the microcomputer 23 includes codes for causing the CPU to execute the processing in the microcomputer 23 according to the exemplary embodiment. Note that the storage unit is configured to include a storage device that can store, for example, this program and various information items used for the processing by the CPU. At least one arbitrary storage device such as a memory, a hard disk, and the like may be used as the storage device.”) configured 10to calculate a load's center of gravity of the training person's feet on a boarding surface from the load detected by the sensor, to set a stable range, the stable range being a range of the load's center of gravity, and the training person is assumed to maintain upright on the boarding surface in the range, and  15to perform safety control for ensuring safety during a training attempt for driving the driving unit to move the moving carriage when it is determined that the load's center of gravity has fallen outside the stable range based on a result of the calculation or when it is predicted that the load's center of gravity is going to fall outside the stable range based on the result of the calculation. (The control device 30 and microcomputer 24 are connected through radio communication to begin programs that are stored in the storage unit that causes the computer to execute the detection of the changes of the user’s load by detecting the posture/center of gravity of the trainer and to convert the posture angle into a controlled amount of movement using a setting selected from the program to help the inverted vehicle to move in a safe way if the user has deviated from the range presented by the setting by controlling the movement of the motors of the inverted vehicle.; Col. 2 Lines 13-19 “When a distance between the position of the inverted two-wheel vehicle obtained by the position determining unit and the reference position is greater than or equal to a threshold, the control unit suppresses the control to forcibly move the inverted two-wheel vehicle in a direction from the reference position to the position of the inverted two-wheel vehicle.”; The safety control is equivalent to the control of the movement of the moving carriage by detection of the shift 

Regarding claim 7, Sasaki discloses a control method for a balance training system for enabling a training person to perform balance training while standing on a moving carriage moving on a moving surface, the control method comprising: setting a stable range (The programs have settings that are able to set stable ranges that can be measured/maintained using the microcontroller and sensor system; Col. 7 Lines 25- 33 “That is, the program stored in the storage unit of the microcomputer 23 includes codes for causing the CPU to execute the processing in the microcomputer 23 according to the exemplary embodiment. Note that the storage unit is configured to include a storage device that can store, for example, this program and various information items used for the processing by the CPU. At least one arbitrary storage device such as a memory, a hard disk, and the like may be used as the storage device.”), the stable range being a range of a load's center of 25gravity, and the training person (See Figure 1 above) is assumed to maintain upright on a boarding surface of the moving carriage in the range (The user is trying to keep a stable upright position to control the vehicles movements; Col. 2 Lines 20-26 “In this way, when the inverted two-wheel vehicle moves to the direction the occupant is not good at shifting his/her center of gravity, it is possible to suppress the inverted two-wheel vehicle from moving further in the direction. That is, according to this exemplary aspect, it is possible to easily continue training within a particular range of movement.”); detecting a load received from training person's feet standing on the moving carriage; calculating the load's center of gravity of the training person's feet on the 30boarding surface When a distance between the position of the inverted two-wheel vehicle obtained by the position determining unit and the reference position is greater than or equal to a threshold, the control unit suppresses the control to forcibly move the inverted two-wheel vehicle in a direction from the reference position to the position of the inverted two-wheel vehicle.”; The safety control is equivalent to the control of the movement of the moving carriage by detection of the shift amount of the center of gravity of a user allowing for a safe path to be taken for a user with balance issues)

Regarding claim 8, Sasaki discloses a non-transitory computer readable medium (Microcomputer 23; Figure 1; The microcomputer is used to control the motors of the moving carriage through program stored in the storage unit and sensory data given to it; Col. 7 Lines 19-33 “As described above, the microcomputer 23 is an ECU (Electronic Control Unit) that controls the motors 26 and 27 to maintain the inverted state of the inverted two-wheel vehicle 2. The microcomputer 23 includes a CPU and a storage unit and executes processing as the microcomputer 23 according to this exemplary embodiment by executing a program stored in the storage unit. That is, the program stored in the storage unit of the microcomputer 23 includes codes for causing the CPU to execute the processing in the microcomputer 23 according to the exemplary embodiment. Note that the storage unit is configured to include a storage device that can store, for example, this program and various information items used for the processing by the CPU. At least one arbitrary storage device such as a memory, a hard disk, and the like may be used as the storage device.”) storing a control program (The programs have settings that are able to set stable ranges that can be measured/maintained using the microcontroller and sensor system; Col. 7 Lines 25- 33 “That is, the program stored in the storage unit of the microcomputer 23 includes codes for causing the CPU to execute the processing in the microcomputer 23 according to the exemplary embodiment. Note that the storage unit is configured to include a storage device that can store, for example, this program and various information items used for the processing by the CPU. At least one arbitrary storage device such as a memory, a hard disk, and the like may be used as the storage device.”) for a balance training system (Balance training device 1; Figure 1) for enabling a training person to perform balance 5training while standing on a moving carriage (Two-wheel vehicle 2; Figure 1) moving on a moving surface (Bottom surface of Vehicle 2 as shown in Figure 1), the control program causing a computer to execute: setting a stable range, the stable range being a range of a load's center of gravity (The programs have settings that are able to set stable ranges that can be measured/maintained using the microcontroller and sensor system; Col. 7 Lines 25- 33 That is, the program stored in the storage unit of the microcomputer 23 includes codes for causing the CPU to execute the processing in the microcomputer 23 according to the exemplary embodiment. Note that the storage unit is configured to include a storage device that can store, for example, this program and various information items used for the processing by the CPU. At least one arbitrary storage device such as a memory, a hard disk, and the like may be used as the storage device.”), and the training person is assumed to maintain upright on a boarding surface of the moving carriage in the range;  10detecting a load received from training person's feet standing on the moving carriage; calculating the load's center of gravity of the training person's feet on the boarding surface from the load detected in the detecting; and performing safety control for ensuring safety when it is determined that the 15load's center of gravity has fallen outside the stable range based on a result of the calculation in the calculating or when it is predicted that the load's center of gravity is going to fall outside the stable range based on the result of the calculation in the calculating. (The control device 30 and microcomputer 24 are connected through radio communication to begin programs that are stored in the storage unit that causes the computer to execute the detection of the changes of the user’s load by detecting the posture/center of gravity of the trainer and to convert the posture angle into a controlled amount of movement using a setting selected from the program to help the inverted vehicle to move in a safe way if the user has deviated from the range presented by the setting by controlling the movement of the motors of the inverted vehicle.; Col. 2 Lines 13-19 “When a distance between the position of the inverted two-wheel vehicle obtained by the position determining unit and the reference position is greater than or equal to a threshold, the control unit suppresses the control to forcibly move the inverted two-wheel vehicle in a direction from the reference position to the position of the inverted two-wheel vehicle.”; The safety control is equivalent to the control of the movement of the moving carriage by detection of the shift amount of the center of gravity of a user allowing for a safe path to be taken for a user with balance issues)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US Patent No. 10,159,872) in view of Berme (US Patent No. 9,168,420).

Regarding claim 5, Sasaki discloses the control unit (Control device 30; Figure 1; Controller containing a CPU)


    PNG
    media_image2.png
    610
    620
    media_image2.png
    Greyscale

Berme discloses the control unit (data acquisition/data processing device 820; Figure 1) is configured to perform notification control (“…the data acquisition/data processing device 820 may be specially programmed to generate and send a warning signal to a visual warning device (e.g., a flashing light) and/or to an audible warning device (e.g., a loud alarm)…”) for getting attention as the safety control. (Col. 45 Lines 26-41 “For example, if the subject 834 is getting too close to the rear end of treadmill 802 such that he or she may fall from the treadmill 802, the data acquisition/data processing device 820 may be specially programmed to generate and send a warning signal to a visual warning device (e.g., a flashing light) and/or to an audible warning device (e.g., a loud alarm) that informs the subject 834 that he or she is getting too close to the rear end of the treadmill 802.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Sasaki to have the alarm of Berme to inform the trainee if they are deviating from the safe movement of the two-wheeled vehicle path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784